DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 9/22/2022 has been received and entered. Application No. 17/600,542 Claims 2-6, 8-13 & 15-22 are now pending. Claims 1, 7 & 14 are cancelled. Claims 15-22 are new. Claims 2-6 & 8-13 have been amended. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.
 	 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit, message actuation means, first action means, second action means, third action means and other recited means in claims 2-6, 8-13 & 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: display means in claim 1-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 8-13 & 15-16 are rejected under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Claims 2-6, 8-13 & 15-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for not disclosing sufficient structure to support the claims regarding the modules claimed. See Aristocrat Techs. Australia Pty, Ltd. v. Int'l Game Tech., 521 F.3d 1328 (Fed. Cir. 2008). NetMoneyIn, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). Blackboard v. Desire2Learn, Inc., 574 F.3d 1371, 1385 (Fed. Cir. 2009).

Claim elements control unit, display means and others are limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 13 recites a signal processing control unit as claim in claim 15 the continues to list limitation past that limitation. It is unclear and renders the claim indefinite as to how are limitations connected between claim 15 and the further limitation. A clear recitation of the components of the claim are necessary.

Claims 17-22 are rejected under 35 U.S.C. 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 17-22 only recite display layouts of messages and does not recite functionality that would indicate what the invention is about. Such recitation renders the claims indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 17, recites A user interface for a hazard alert center. The Specification does not define A user interface whether it is software per se or has hardware components. Accordingly, the recited ‘user interface’ is software per se and Claim 17 is directed to non-statutory subject matter under 35 U.S.C. 101.

As per Claims 18-22, they merely recite additional functions performed by the user interface. Accordingly, Claims 18-22 are also directed to non-statutory subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 2-4, 6, 12, 13 & 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Mahoney et al. (U.S. Pub 2003/0097188) hereinafter O’Mahoney.
As per Claim 15, O’Mahoney A signal-processing control unit for a hazard alert center, comprising: a user interface including: a display means having an edge region, the display means configured to present: a standard display or a message display, wherein the message display includes an oldest message and a latest message or an oldest message, a latest message and further messages between the oldest message and the latest message, or an event display including: a main section that displays an event, and a first edge section adjacent the main section that displays the oldest message and the latest message stacked in series between the main section and the edge region of the display means; wherein the event display includes a first event display for a hazardous situation, a second event display for a fault, and a third event display for an alarm; wherein the signal-processing control unit is configured to: receive, from a hazard detector for detecting the hazardous situation, a first signal characterizing the hazardous situation, and, upon receiving the first signal, to control the display means in such a manner that the first event display is displayed instead of the standard display or the message display; receive a second signal characterizing the fault, and upon receiving the second signal, to control the display means in such a manner that the second event display is displayed instead of the standard display or the message display, and receive a third signal characterizing the alarm, and, upon receiving the third signal, to control the display means in such a manner that the third event display is displayed instead of the standard display or the message display. (Fig. 4, Fig. 5, ¶5, ¶50,¶55, ¶66 wherien the system includes a plurality of devices wherien each device can generate a signal indicating detection of a predetermined event such as an alarm event from a fire safety system wherien the interface 500 is the primary user interface for the fire safety system wherein the interface displays messages of oldest to latest) 
As per Claim 2, the rejection of claim 15 is hereby incorporated by reference; O’Mahoney as modified further teaches wherein the user interface is in the form comprises of a touch-sensitive input and output screen. (¶5 wherein For users trained to operate the interface, the interface provides the user with a touch screen display allowing the trained user to control devices from the interface using the touch screen)

As per Claim 3, the rejection of claim 2 is hereby incorporated by reference; O’Mahoney as modified further teaches comprising a message actuation means, wherein, when the message actuation means is actuated, the display means is controlled by the signal-processing control unit in such a manner that the message display is displayed instead of the first event display, wherein the message actuation means is arranged on a main section of the input and output screen. (Fig. 5, Fig. 8, ¶59, ¶61, ¶68 wherein The interface 500 is the primary user interface for the fire safety system of the present invention Once all outstanding events have been acknowledged the system can be reset. wherien Once all events are acknowledged a Reset System tab 560 is displayed wherein the operator can return to the previous screen by pressing the More Info/- key 550, which is adjacent to the More Info/+key 548. Examiner interprets the ability to reset/pressing 550 to be an actuation means to return to the message display)

As per Claim 4, the rejection of claim 2 is hereby incorporated by reference; O’Mahoney as modified further teaches comprising a first action means, wherein the signal-processing control unit is configured to generate and transmit an alarm signal, for alerting a fire department, when the first action means is actuated, a second action means, wherein the signal-processing control unit is configured to extend a predetermined waiting time by a predetermined investigation time when the second action means is actuated, and a third action means, wherein the signal-processing control unit is configured to prevent the alarm signal from being generated and transmitted when the third action means is actuated. (Fig. 9, ¶69 wherein a user may display a screen, as shown in FIG. 9, showing details relating to the selected event. Standard Haz Mat icons are also presented to notify responding officials of possible hazards or people in that area of the building. Other buttons also appear at the bottom of this screen, including button 540 which allows the user to obtain further information about the devices that have detected an alarm event,  by pressing button 538, a map such as shown in FIG. 10 is displayed showing where in a geographic location a system event has been detected and back button to return to previous screen)

As per Claim 6, the rejection of claim 15 is hereby incorporated by reference; O’Mahoney as modified further teaches wherein the signal-processing control unit is configured to receive an all-clear signal and, upon receiving the all-clear signal, to control the display means in such a manner that the standard display or the message display is displayed instead of the event display. (Fig. 5, Fig. 7, Fig. 8, ¶59, ¶61, ¶68 wherein The interface 500 is the primary user interface for the fire safety system of the present invention Once all outstanding events have been acknowledged the system can be reset. wherien Once all events are acknowledged a Reset System tab 560 is displayed wherein the operator can return to the previous screen by pressing the More Info/- key 550, which is adjacent to the More Info/+key 548. Examiner interprets the ability to reset/pressing 550 to be an actuation means to return to the message/standard display)

As per Claim 12, O’Mahoney teaches A hazard alert center comprising a signal processing control unit as claimed in claim 15 (Fig. 4, ¶3, ¶5, ¶50, ¶66 wherien  a computerized system for monitoring a facility comprised of one or more buildings. For safety and security, such facilities are provided with monitoring systems that employ detectors distributed throughout the facility and a central monitoring station, such as a control panel, operatively connected to detectors to receive messages and to control the devices. Such systems generally include varying types of detectors such as smoke detectors, heat detectors and motion detectors and security detectors that determine when doors or other entry points have been tampered with wherien the system includes a plurality of devices wherien each device can generate a signal indicating detection of a predetermined event such as an alarm event from a fire safety system)

As per Claim 13, O’Mahoney teaches A hazard alert system having a hazard alert center, the hazard alert system, comprising: hazard detector for detecting a hazardous situation, (Fig. 4, ¶5, ¶50, ¶66 wherien the system includes a plurality of devices wherien each device can generate a signal indicating detection of a predetermined event such as an alarm event from a fire safety system)
a signal-processing control unit as claimed in claim 15  (Fig. 5, ¶55 wherien the interface 500 is the primary user interface for the fire safety system wherein the interface displays messages of oldest to latest)
wherein the oldest message and the latest message and the further messages between the oldest message and the latest message are displayed in a scrollable manner. (¶59 wherein  events in the system than can be displayed on a single screen, a scroll bar 558 appears to the right of the event list)

Claim 17 is similar in scope to Claim 15; therefore, Claim 17 is rejected under the same rationale as Claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 16, 18 & 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahoney in view of MASAMURA et al. (U.S. Pub 2018/0181267) hereinafter Masa.

As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; O’Mahoney does not explicitly teach wherein the first action means, the second action means or the third action means is arranged on a second edge section of the input and output screen. 
Masa teaches. wherein the first action means, the second action means or the third action means is arranged on a second edge section of the input and output screen. (Fig. 11, Fig. 12, ¶54, ¶56, ¶102 wherein The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, a main multi-display area 112, and a sub multi-display area 113)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of vehicular display device of Masa with the teaching of user interface for fire detection system of O’Mahoney because Masa teaches an improvement by providing a method using a user interface for displaying information about a system and controlling a system. The user interface may be provided with a display for displaying information about a system. The system is preferably comprised of a plurality of elements such as nodes, modules and devices. Information may be displayed on said display. Subsequent levels of information about said system in response to at least one user input may be displayed until a desired level of information about said system is reached. At least one input device, such as a touch screen cell may be provided to control at least one system element after a predetermined level of information about said system has been displayed. The user interface may receive a user input to control said at least one system element using the at least one input device. (¶7)

As per Claim 8, the rejection of claim 15 is hereby incorporated by reference; O’Mahoney further teaches wherein further messages can be displayed between the oldest message and the latest message, and (Fig. 4, Fig. 5, ¶5, ¶50,¶55, ¶66 wherien the interface 500 is the primary user interface for the fire safety system wherein the interface displays messages of oldest to latest)
However, O’Mahoney does not explicitly teach wherein at least one of the oldest message, the latest message, the further messages have a bar-shaped presentation, wherein each bar-shaped presentation extends from a left-hand edge of the display means to a right-hand edge of the display means. 
Masa teaches wherein at least one of the oldest message, the latest message, the further messages have a bar-shaped presentation, wherein each bar-shaped presentation extends from a left-hand edge of the display means to a right-hand edge of the display means. (Fig. 11, Fig. 12, ¶54, ¶56, ¶102 wherein The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, a main multi-display area 112, and a sub multi-display area 113, all areas are displayed as bar-shaped)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of vehicular display device of Masa with the teaching of user interface for fire detection system of O’Mahoney because Masa teaches an improvement by providing a user interface for a fire safety system with several modes of operation. These modes include an alert mode, a report mode, a maintenance mode and an installation mode. The alert mode allows the user to view system events detected by the system. The report mode allows a user to obtain reports about the operation of system nodes, modules and devices. The maintenance mode allows users, using a touch screen display, to control devices from the user interface. The installation mode allows users to operate the user interface in a preferred manner while devices or device loops are being connected to the system. (¶6)

As per Claim 9, the rejection of claim 15 is hereby incorporated by reference; O’Mahoney does not explicitly teach wherein the display means has a display region and the main section occupies more than 60% of the size of the display region. 
Masa teaches wherein the display means has a display region and the main section occupies more than 60% of the size of the display region. (Fig. 11, Fig. 12, ¶54, ¶56, ¶102 wherein The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, a main multi-display area 112, and a sub multi-display area 113, display area 112 occupies more than 60%)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of vehicular display device of Masa with the teaching of user interface for fire detection system of O’Mahoney because Masa teaches an improvement by providing a facility monitoring system comprising for controlling a plurality of devices distributed throughout a facility. Each device may be adapted to generate a signal indicating that a predetermined system event is occurring. The facility monitoring station is preferably provided with a facility monitoring station such as a control panel having a memory. The control panel may be operatively connected to the plurality of devices. The facility monitoring station may be provided with a user interface having a touch screen display for displaying information about the devices. The user interface may also allow a user to control said devices. The touch screen display may be comprised of one or more touch screen cells for controlling one or more devices. The touch screen cells are only operable after a predetermined number of user inputs using one or more dedicated input devices are received by said user interface. (¶9)
As per Claim 16, the rejection of claim 15 is hereby incorporated by reference; O’Mahoney previously taught the first edge, the oldest message and the latest message.  However, O’Mahoney does not explicitly teach wherein the first edge section has a width equal to a width of the main section, and wherein each of the oldest message and the latest message displayed in the first edge section extends entirely across the width of the first edge section.
Masa teaches wherein the first edge section has a width equal to a width of the main section, and wherein each of the oldest message and the latest message displayed in the first edge section extends entirely across the width of the first edge section. (Fig. 11, ¶98 wherein the display controller 101D displays the guide image on the main multi-display area 112 and displays the information of the RCC and LDA on the sub multi-display area 113, as shown in FIG. 11. After the content selection unit determines that the determination result in step S11 is NO, when the vehicle moves and the distance to the intersection is equal to or less than the predetermined distance, the display of the main multi-display area 112 and the display of the sub multi-display area 113 are switched from FIG. 10 to FIG. 11.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of vehicular display device of Masa with the teaching of user interface for fire detection system of O’Mahoney because Masa teaches an improvement by providing a facility monitoring system comprising for controlling a plurality of devices distributed throughout a facility. Each device may be adapted to generate a signal indicating that a predetermined system event is occurring. The facility monitoring station is preferably provided with a facility monitoring station such as a control panel having a memory. The control panel may be operatively connected to the plurality of devices. The facility monitoring station may be provided with a user interface having a touch screen display for displaying information about the devices. The user interface may also allow a user to control said devices. The touch screen display may be comprised of one or more touch screen cells for controlling one or more devices. The touch screen cells are only operable after a predetermined number of user inputs using one or more dedicated input devices are received by said user interface. (¶9)
Claim 18 is similar in scope to Claim 16; therefore, Claim 18 is rejected under the same rationale as Claim 16.

Claim 19 is similar in scope to Claim 8; therefore, Claim 19 is rejected under the same rationale as Claim 8.

Claims 10  & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahoney in view of Masa as applied to claims 9 & 19 above, and further in view of Liu et al. (U.S. Pub 2007/0130534) hereinafter Liu.

As per Claim 10, the rejection of claim 9 is hereby incorporated by reference; O’Mahoney as modified further teaches wherein the first edge section occupies less than 30% of a height of the display region, and a second edge section is arranged in a left-hand section of the display region occupies less than 30% of a width of the display region. (Fig. 11, Fig. 12, ¶54, ¶56, ¶102 wherein The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, a main multi-display area 112, and a sub multi-display area 113, 11A and 113 each occupy less than 30%;  as taught by Masa)
 However, O’Mahoney as modified does not explicitly teach wherein the first edge section is arranged in a lower section of the display region and adjoins a lower edge of the display region, and/or a second edge section is arranged in a left-hand section of the display region and adjoins a left-hand edge of the display region.
Liu teaches wherein the first edge section is arranged in a lower section of the display region and adjoins a lower edge of the display region, and/or a second edge section is arranged in a left-hand section of the display region and adjoins a left-hand edge of the display region. (Fig. 2, ¶23 wherein FIG. 2 shows mentioned GUI 200 comprising a main window 210, a cursor 201 and a sub window of the first memory card 257. The main window 210 stated above displaying a visual icon 220, a button list 230, a sub window of directory structure 263 and a sub window of file folder 251. The GUI 200 is displayed on the monitor 103. And the visual icon 220 and button list 230 is shown on the upper region of the monitor 103. The sub window of directory structure 263 is displayed on the left region of the monitor 103 and below the visual icon 220 and button list 230. Moreover, the sub window of the first memory card 257 is displayed on the right region of the monitor and below the sub window of file folder 251)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of graphic user interface with multi-divisional window of Liu with the teaching of user interface for fire detection system of O’Mahoney as modified because Liu teaches provide a graphic user interface (GUI) of a computer system used to display synchronously the content of the computer system and the content of pluralities of electric devices on one monitor, and the GUI being displayed in a main window type, the GUI comprising: a visual icon and a button list located on the upper region of the main window; a sub window of directory structure, wherein the sub window of directory structure is displayed located on the one of left/right region of the main window and below the visual icon and the button list to reduce inconvenience for use and avoid the problem of data wrong transmission during the data transferring process of data files copying, cutting and pasting. (¶4, ¶5)

As per Claim 20, the rejection of claim 1 is hereby incorporated by reference; O’Mahoney as modified further teaches wherein the display has a display region and the main section occupies more than 60% of the size of the display region. (Fig. 11, Fig. 12, ¶54, ¶56, ¶102 wherein The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, a main multi-display area 112, and a sub multi-display area 113, display area 112 occupies more than 60%; as taught by Masa)
wherein the first edge section occupies less than 30% of a height of the display region, and a second edge section is arranged in a left-hand section of the display region occupies less than 30% of a width of the display region. (Fig. 11, Fig. 12, ¶54, ¶56, ¶102 wherein The display panel 110 is mainly divided into three regions, and includes dedicated display areas 111A, 111B, a main multi-display area 112, and a sub multi-display area 113, 11A and 113 each occupy less than 30%;  as taught by Masa)
 However, O’Mahoney as modified does not explicitly teach wherein the first edge section is arranged in a lower section of the display region and adjoins a lower edge of the display region, and/or a second edge section is arranged in a left-hand section of the display region and adjoins a left-hand edge of the display region.
Liu teaches wherein the first edge section is arranged in a lower section of the display region and adjoins a lower edge of the display region, and/or a second edge section is arranged in a left-hand section of the display region and adjoins a left-hand edge of the display region. (Fig. 2, ¶23 wherein FIG. 2 shows mentioned GUI 200 comprising a main window 210, a cursor 201 and a sub window of the first memory card 257. The main window 210 stated above displaying a visual icon 220, a button list 230, a sub window of directory structure 263 and a sub window of file folder 251. The GUI 200 is displayed on the monitor 103. And the visual icon 220 and button list 230 is shown on the upper region of the monitor 103. The sub window of directory structure 263 is displayed on the left region of the monitor 103 and below the visual icon 220 and button list 230. Moreover, the sub window of the first memory card 257 is displayed on the right region of the monitor and below the sub window of file folder 251)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of graphic user interface with multi-divisional window of Liu with the teaching of user interface for fire detection system of O’Mahoney as modified because Liu teaches provide a graphic user interface (GUI) of a computer system used to display synchronously the content of the computer system and the content of pluralities of electric devices on one monitor, and the GUI being displayed in a main window type, the GUI comprising: a visual icon and a button list located on the upper region of the main window; a sub window of directory structure, wherein the sub window of directory structure is displayed located on the one of left/right region of the main window and below the visual icon and the button list to reduce inconvenience for use and avoid the problem of data wrong transmission during the data transferring process of data files copying, cutting and pasting. (¶4, ¶5)

As per Claim 21, the rejection of claim 20 is hereby incorporated by reference; O’Mahoney as modified further teaches wherein the second edge section comprises a first action button for alerting a fire department, a second action button for extending a predetermined waiting time by a predetermined investigation time, and a third action button for preventing an alarm signal from being transmitted. (Fig. 9, ¶69 wherein a user may display a screen, as shown in FIG. 9, showing details relating to the selected event. Standard Haz Mat icons are also presented to notify responding officials of possible hazards or people in that area of the building. Other buttons also appear at the bottom of this screen, including button 540 which allows the user to obtain further information about the devices that have detected an alarm event,  by pressing button 538, a map such as shown in FIG. 10 is displayed showing where in a geographic location a system event has been detected and back button to return to previous screen; as taught by O’Mahoney)

As per Claim 22, the rejection of claim 21 is hereby incorporated by reference; O’Mahoney as modified further teaches wherein the first edge section and a second edge section do not overlap. (Fig. 11, ¶98 wherein the display controller 101D displays the guide image on the main multi-display area 112 and displays the information of the RCC and LDA on the sub multi-display area 113, as shown in FIG. 11.; as taught by Masa)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahoney in view of WILD (U.S. Pub 2017/0024106) hereinafter Wild.

As per Claim 11, the rejection of claim 1 is hereby incorporated by reference; O’Mahoney previously taught the standard display. However, O’Mahoney does not explicitly teach wherein the control unit is configured to display the standard display on the display means after a predefined inactivity time.
Wild teaches wherein the control unit is configured to display the standard display on the display means after a predefined inactivity time. (Fig. 3, Fig. 6, ¶33 if the configuration mode is reopened, and no user input is registered before the expiry of a predefined time period (“inactivity timer”), it will automatically be returned to a penultimate view 10)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of user interface and method for adapting a view of a display unit of Wild with the teaching of user interface for fire detection system of O’Mahoney as modified because Wild teaches an improvement when the configuration mode is reopened, and no user input is registered before the expiry of a predefined time period (“inactivity timer”), it will automatically be returned to a penultimate view 10 wherein this for rapid and simple change-back of any adaptations made previously. (¶33)

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection wherein the amendments allowed for the rejection to rely only on O’Mahoney to teach the independent claims in a 102 rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892 for listed of cited references.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179